Case 8:19-cv-01677-JVS-KES Document 18 Filed 12/09/19 Page 1 of 1 Page ID #:121


                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
  SHUTAO LIN                                                CASE NUMBER:
                                            Plaintiff(s),     8:19−cv−01677−JVS−KES
         v.
  THE GABONESE REPUBLIC                                           NOTICE OF DEFICIENCY
                                          Defendant(s).        DEFAULT/DEFAULT JUDGMENT

  PLEASE TAKE NOTICE:

  The Clerk cannot enter the requested Default of The Gabonese Republic for the following reason(s):

       No declaration as required by F.R.Civ.P 55(a)
       No proof of service/waiver of service on file
       The name of the person served does not exactly match the person named in complaint
       Proof of Service is lacking required information
       Waiver of Service lacking the signature of the sender and/or the person acknowledging receipt
       Time to respond has not expired
       Answer and/or Motion for Summary Judgment and/or Motion to Dismiss on file
       Request for Entry of Default has been forwarded to the assigned Judge
       Party dismissed from action on
       Case terminated on
       Requesting party shall file a new Request/Application with noted deficiencies corrected in order to
       have default reconsidered.
   X   Other: Request for Entry of Default has been forwarded to the assigned Judge due to foreign service

  The Clerk cannot enter the requested Default Judgment against       for the following reason(s):

       No Entry of Default on file
       No declaration as required by F.R.Civ.P 55(b)
       The name of the person for which Default Judgment is requested does not exactly match the person
       named in the complaint
       Amounts requested differ or exceed the amounts prayed for in the demand for judgment in the most
       recently filed complaint
       A declaration establishing the amount due must accompany the plaintiff’s request for default
       judgment
       No judgment by default may be entered by the Clerk against the United States or an incompetent
       person. The Request for Entry of Default has been forwarded to the assigned Judge
       Amount sought is not for a sum certain or cannot be computed to a sum certain
       Attorney Fees sought not in compliance with Local Rule 55−3
       Amount sought for costs is incorrect
       Case terminated on
       Requesting party shall file a new Request/Application with noted deficiencies corrected in order to
       have default judgment reconsidered.
       Other:

                                         CLERK, U.S. DISTRICT COURT

  Date: December 9, 2019                 By: /s/ Evelyn Synagogue
                                            Deputy Clerk
                                            Evelyn_Synagogue@cacd.uscourts.go


  CV−52B(09/12)            NOTICE OF DEFICIENCY − DEFAULT/DEFAULT JUDGMENT
